DETAILED OFFICE ACTION

	Applicant response filed on 01/14/2021 is acknowledged. 

Claims 1-30 have been cancelled by applicant. 
	Claims 31-51 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 31-50) in the reply filed on 01/14/2021 is acknowledged.
Claims 51 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2021.
	Applicant’s traversal argument with regard to the species election is found persuasive. Therefore, the species election requirement set forth in the action mailed 09/03/2020 has been withdrawn by the examiner. 
	
	Claims 31-50 are currently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2018, 11/13/2018, 11/20/2019, 10/26/2020, 03/16/2021, and 10/01/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-50 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
A system for detecting or quantifying an analyte in a sample. The claimed system comprises three components: “a functionality”, a “free diffusing query probe”, and a “detection system”. The only structure provided in the instant claims for said three components is, respectively, “a functionality”, a “free diffusing query probe”, and a “detection system”. The instant claims further recite additional functional limitations to each of the three components, however none of these additional functional limitations add to the otherwise generic structures of “a functionality”, a “free diffusing query probe”, and a “detection system”. Since the instant claims recite insufficient structure to achieve the functional limtiations further set forth in the instant claims, the claims are interpreted as invoking a means plus function interpretation set forth under 35 USC 112(f).
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(f) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure. Therefore, lacking any specific definition that limits the functionally defined structural elements to something more than an expected result, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A system for detecting or quantifying an analyte in a sample. The claimed system comprises three components: “a functionality”, a “free diffusing query probe”, and a “detection system”. The only structure provided in the instant claims for said three components is, respectively, “a functionality”, a “free diffusing query probe”, and a “detection system”. The instant claims further recite additional functional limitations to each of the three components, however none of these additional functional limitations add to the otherwise generic structures of “a functionality”, a “free diffusing query probe”, and a “detection system”. Since the instant claims recite insufficient structure to achieve the functional limtiations further set forth in the instant claims, the claims are interpreted as invoking a means plus function interpretation set forth under 35 USC 112(f).
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(b) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”
Upon review, the instant specification only reiterates the functional language that is correlated to a generic means as is recited in the instant claims. However, the instant disclosure is inadequate as it fails specify any structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (CAFC 2015) held that a complete description of the structure and algorithms must be disclosed in the specification even if one of skill in the art could implement a claimed function without such a disclosure. Therefore, the functionally defined structural elements cause the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of the corresponding structure that achieves expected results set forth in the instant claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC S DEJONG/           Primary Examiner, Art Unit 1631